MEMORANDUM **
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying the petitioner’s motion to reopen because petitioners did not offer sufficient evidence to establish a prima facie case for relief. See Khourassany v. INS, 208 F.3d 1096,1099 (9th Cir.2000). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.